Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 5, figure 11A-11C, claims 1-14, in paper filed on 6/30/22 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinjiroh Yamane (DE 4201936).
	Regarding claim 1, Shinjiroh discloses an assembly structure comprising:
a main body (1), having a first receiving slot (see the drawing below), and
a first engagement slot (see the drawing below), and 
a first main body surface (5),
wherein the first receiving slot (see the drawing below) penetrates first main body surface (5) to form a first main body opening on the first main body surface (5), 
the first engagement slot (see the drawing below) is communicated with the first receiving slot (see the drawing below), and has a first contacting surface being away from the first main body surface (5) with a first distance;
a first inserting component (3), having a first magnetic component receiving slot (8); and 
and the first magnetic component receiving slot (8) receives a first magnetic component (11);  
wherein the first inserting component (3) is inserted into the first receiving slot (see the drawing below) via the first main body opening;
first magnetic component (11) moves into the first the first engagement slot (see the drawing below).
[AltContent: textbox (1st Engagement slot )][AltContent: arrow][AltContent: textbox (1st receiving slot)][AltContent: arrow]
    PNG
    media_image1.png
    52
    5
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    293
    media_image2.png
    Greyscale

Regarding claim 2, which depends from claim 1 Shinjiroh discloses: 

a portion of the first magnetic component (11) moves into the first engagement slot (see the drawing below),
and other portion of the first magnetic component (11) stay in the first magnetic component receiving slot (8), so as to prevent the first inserting component (3) from sliding out from the first receiving slot (see the drawing below).  
Regarding claim 3, which depends from claim 2 Shinjiroh discloses: 
3. The magnetic assembly structure according to claim 2, wherein the first magnetic component (11) contacts the first contacting surface so as to prevent the first inserting component (3) from sliding out from the first receiving slot (see the drawing below).  
       	
    PNG
    media_image3.png
    267
    430
    media_image3.png
    Greyscale

Regarding claim 13, which depends from claim 1 Shinjiroh discloses: 
inserting the first inserting component (3) into the first receiving slot (see the drawing above) via the first main body opening (1); and 
providing a first external magnetic component (15), utilizing a magnetic force of the first external magnetic component (15) and the first magnetic component (11) to move a portion of the first magnetic component (11). which is located in the first engagement slot (see the drawing above), to the first receiving slot (see the drawing above) from the first engagement slot (see the drawing above), and taking the first inserting component (3) out from the first receiving slot (see the drawing above) via the first main body opening (1).  
Allowable Subject Matter
Claims 4-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the magnetic assembly structure comprising the main body further has a second receiving slot, a second engagement slot, and a second main body surface, wherein the second receiving slot penetrates second main body surface to form a second main body opening on the second main body surface, the second engagement slot is communicated with the second receiving slot, and has a second contacting surface being away from the second main body surface with a second distance; the first engagement slot and the second engagement slot are disposed between the first receiving slot and the second receiving slot, or alternatively, the first receiving slot and the second receiving slot are disposed between the first engagement slot and the second engagement slot; the magnetic assembly structure further comprises a second inserting component which has a second magnetic component receiving slot, and the second magnetic component receiving slot receives a second magnetic component; the second inserting component is inserted into the second receiving slot via the second main body opening, and the second magnetic component moves into the second engagement slot.  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
September 21, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837